DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed November 24, 2020, with respect to the rejection(s) of claim(s) 1, 12, 20, 21 under 35 U.S.C. 103 with respect to Fodor et al. (US 2017/0251507) and Linden et al. (US 2016/0212681) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Liao et al. (US 2015/0029866).
PLEASE NOTE: Examiner proposed amendments to place the claims in condition for allowance comprising including the limitations of Claim 11 without the clause “at least one of” into the independent claims.  The Applicants however declined the proposed amendment.
Liao teaches a method for transmitting data from a first mobile terminal to a second mobile terminal, comprising: determining, by the first mobile terminal comprising a processor, an uplink transmit power of the first mobile terminal (Section 0075, the remote UE is first mobile terminal, the communication range between the remote UE and the source UE (second mobile terminal) is represented by transmission power of the communication link between the remote UE and the source UE thus rendering a scenario wherein the remote UE detects a change in the communication link via .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9 – 13, 15, 16, 18 – 21, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2015/0029866) in view of Klang et al. (US 9,820,113) in view of Coskun et al. (US 2009/0154375) and in further view of Wang (US 2017/0086150)
Regarding Claim 1, Liao teaches a method for transmitting data from a first mobile terminal to a second mobile terminal, comprising: determining, by the first mobile terminal comprising a processor, an uplink transmit power of the first mobile terminal (Section 0075, the remote UE is first mobile terminal, the communication range between the remote UE and the source UE (second mobile terminal) is represented by transmission power of the communication link between the remote UE and the source UE thus rendering a scenario wherein the remote UE detects a change in the communication link via detection a change in the power of said communication link, typical UEs comprise processors); and sending, by the first mobile terminal in response to determining that the uplink transmit power falls within a preset range, to at least one 

Klang, which also teaches a D2D system, teaches forwarding measured data of the mobile terminal (Cols. 1 lines 42 – 67, 2 lines 1 – 42, 55 – 56, 14 lines 58 – 67, 15 lines 1 – 13, the ITS information is the measured data (See Cols. 1 lines 42 – 67, 2 lines 1 – 42), one of the vehicles or devices (511) can relay data (See Cols. 14 lines 58 – 67, 15 lines 1 – 13)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao with the above features of Klang for the purpose of providing a V2V system based on the D2D protocol that can effectively transmit messages thus enabling improved traffic safety and transportation efficiency as taught by Klang.
Coskun, which also teaches communications via relay devices, teaches wherein the stopping the sending of the forwarding request comprises at least sending data to the at least one forwarding node (Section 0008, the relay device can receive data and store said data until said relay device is requested to forward said data thus rendering a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao in view of Klang with the above features of Coskun for the purpose of providing a versatile relay that can store data for forwarding upon request thus providing a more efficient relay method as taught by Coskun.  The combination of Liao and Coskun teaches wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node.
Wang, which also teaches D2D communications, teaches wherein the uplink transmit power of the mobile terminal is a maximum uplink D2D transmit power of the mobile terminal, and according to the maximum uplink D2D transmit power of the mobile terminal, a maximum coverage area of a D2D signal of the mobile terminal is estimated (Sections 0016, 0017, 0154, the maximum power (each of Sections 0016, 0017, 0154 teach that maximum transmit power is supported) will provide a maximum range or coverage area) and a preset range that corresponds to a maximum coverage area external to which the second mobile terminal is located (Figure 2, Sections 0016, 0017, 0154, Wang also teaches a plurality of mobile devices (Figure 2), this renders a scenario wherein a second mobile device is located close to a first mobile device that is operating a maximum power, which further renders a scenario wherein the maximum range or coverage area of Wang is beyond where the second mobile device is located).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Liao combination 
Regarding Claim 12, Liao teaches an apparatus for transmitting information from a first mobile terminal to a second mobile terminal, comprising: a memory that stores executable modules; and a processor, coupled to the memory, that executes or facilitates execution of the executable modules, the executable modules comprising: a first determining module configured to determine an uplink transmit power of the first mobile terminal (Section 0075, the remote UE is first mobile terminal, the communication range between the remote UE and the source UE (second mobile terminal) is represented by transmission power of the communication link between the remote UE and the source UE thus rendering a scenario wherein the remote UE detects a change in the communication link via detection a change in the power of said communication link, typical UEs comprise memories and processors that execute code or instructions stored on said memories); and a first transmission module configured to send, in response to a determination that the uplink transmit power falls within a preset range, to at least one forwarding node, whose distance from the base station is no greater than another distance of the first mobile terminal from the base station device, indication information for instructing to forward data of the mobile terminal (Figure 4A shows that the forwarding node (relay UE) distance from the E-UTRAN, which comprises the base station (See Section 0004), is no greater than the distance of the remote UE (UE2) from said E-UTRAN, Sections 0075 – 0077, 0079 teaches wherein the remote UE detects a change in the power level (power falling within a particular range) of the direct communication link between said remote UE and the source UE 
Liao does not teach forwarding measured data of the first mobile terminal and wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node; wherein the uplink transmit power of the first mobile terminal is a maximum uplink D2D transmit power of the mobile terminal, and according to the maximum uplink D2D transmit power of the first mobile terminal, a maximum coverage area of a D2D signal of the first mobile terminal is estimated; and a preset range that corresponds to a maximum coverage area external to which the second mobile terminal is located, and wherein the apparatus belongs to the first mobile terminal.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao with the above features of Klang for the purpose of providing a V2V system based on the D2D protocol that can effectively transmit messages thus enabling improved traffic safety and transportation efficiency as taught by Klang.
Coskun, which also teaches communications via relay devices, teaches wherein the stopping the sending of the forwarding request comprises at least sending data to the at least one forwarding node (Section 0008, the relay device can receive data and store said data until said relay device is requested to forward said data thus rendering a scenario wherein data is sent to said relay device for storage without requesting said relay device to forward said data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao in view of Klang with the above features of Coskun for the purpose of providing a versatile relay that can store data for forwarding upon request thus providing a more efficient relay method as taught by Coskun.  The combination of Liao and Coskun teaches wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Liao combination with the above features of Wang for the purpose of improving the accuracy of receiving a signal as taught by Wang.
Regarding Claim 20, Liao teaches a non-statutory computer readable storage device, comprising at least one executable instruction, which, in response to execution, causes a first mobile terminal comprising a processor to perform operations for transmitting information from a first mobile terminal to a second mobile terminal, comprising: determining an uplink transmit power of the first mobile terminal (Section 0075, the remote UE is first mobile terminal, the communication range between the remote UE and the source UE (second mobile terminal) is represented by transmission 
Liao does not teach forwarding measured data of the first mobile terminal and wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node; wherein the uplink transmit power of the first mobile terminal is a maximum uplink D2D transmit power of the first mobile terminal, and according to the maximum uplink D2D transmit power of the first mobile terminal, a maximum coverage area of a D2D signal of the first mobile terminal is estimated and a preset range that corresponds to a maximum coverage area external to which the second mobile terminal is located, a mobile terminal conducting the above determining, sending, and stopping steps.
Klang, which also teaches a D2D system, teaches forwarding measured data of the mobile terminal (Cols. 1 lines 42 – 67, 2 lines 1 – 42, 55 – 56, 14 lines 58 – 67, 15 lines 1 – 13, the ITS information is the measured data (See Cols. 1 lines 42 – 67, 2 lines 1 – 42), one of the vehicles or devices (511) can relay data (See Cols. 14 lines 58 – 67, 15 lines 1 – 13)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao with the above features of Klang for the purpose of providing a V2V system based on the D2D protocol that can effectively transmit messages thus enabling improved traffic safety and transportation efficiency as taught by Klang.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao in view of Klang with the above features of Coskun for the purpose of providing a versatile relay that can store data for forwarding upon request thus providing a more efficient relay method as taught by Coskun.  The combination of Liao and Coskun teaches wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node.
Wang, which also teaches D2D communications, teaches wherein the uplink transmit power of the mobile terminal is a maximum uplink D2D transmit power of the mobile terminal, and according to the maximum uplink D2D transmit power of the mobile terminal, a maximum coverage area of a D2D signal of the mobile terminal is estimated (Sections 0016, 0017, 0154, the maximum power (each of Sections 0016, 0017, 0154 teach that maximum transmit power is supported) will provide a maximum range or coverage area) and a preset range that corresponds to a maximum coverage area external to which the second mobile terminal is located (Figure 2, Sections 0016, 0017, 0154, Wang also teaches a plurality of mobile devices (Figure 2), this renders a scenario wherein a second mobile device is located close to a first mobile device that is 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Liao combination with the above features of Wang for the purpose of improving the accuracy of receiving a signal as taught by Wang.
Regarding Claim 21, Liao teaches a device for information transmission comprising a processor and memory, wherein the memory storing executable instructions, the processor being connected with the memory via a communication bus, and when the device is operating, the processor executes or facilitates execution of the executable instructions stored by the memory to perform operations: determining an uplink transmit power of the first mobile terminal (Section 0075, the remote UE is first mobile terminal, the communication range between the remote UE and the source UE (second mobile terminal) is represented by transmission power of the communication link between the remote UE and the source UE thus rendering a scenario wherein the remote UE detects a change in the communication link via detection a change in the power of said communication link, typical UEs comprise memories and processors that execute code or instructions stored on said memories); and sending, in response to determining that the uplink transmit power falls within a defined range, to a forwarding node whose distance from the base station is no greater than another distance of the first mobile terminal from the base station device, indication information for instructing to forward data of the first mobile terminal (Figure 4A shows that the forwarding node (relay UE) distance from the E-UTRAN, which comprises the base station (See Section 
Liao does not teach forwarding measured data of the first mobile terminal and wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node; wherein the uplink transmit power of the first mobile terminal is a maximum uplink D2D transmit power of the first mobile terminal, and according to the maximum uplink D2D transmit power of the first mobile terminal, a maximum coverage area of a D2D signal of the first mobile 
Klang, which also teaches a D2D system, teaches forwarding measured data of the mobile terminal (Cols. 1 lines 42 – 67, 2 lines 1 – 42, 55 – 56, 14 lines 58 – 67, 15 lines 1 – 13, the ITS information is the measured data (See Cols. 1 lines 42 – 67, 2 lines 1 – 42), one of the vehicles or devices (511) can relay data (See Cols. 14 lines 58 – 67, 15 lines 1 – 13)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao with the above features of Klang for the purpose of providing a V2V system based on the D2D protocol that can effectively transmit messages thus enabling improved traffic safety and transportation efficiency as taught by Klang.
Coskun, which also teaches communications via relay devices, teaches wherein the stopping the sending of the forwarding request comprises at least sending data to the at least one forwarding node (Section 0008, the relay device can receive data and store said data until said relay device is requested to forward said data thus rendering a scenario wherein data is sent to said relay device for storage without requesting said relay device to forward said data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao in view of Klang with the above features of Coskun for the purpose of providing a versatile relay that can store data for forwarding upon request thus providing a more efficient relay method as taught 
Wang, which also teaches D2D communications, teaches wherein the uplink transmit power of the mobile terminal is a maximum uplink D2D transmit power of the mobile terminal, and according to the maximum uplink D2D transmit power of the mobile terminal, a maximum coverage area of a D2D signal of the mobile terminal is estimated (Sections 0016, 0017, 0154, the maximum power (each of Sections 0016, 0017, 0154 teach that maximum transmit power is supported) will provide a maximum range or coverage area) and a preset range that corresponds to a maximum coverage area external to which the second mobile terminal is located (Figure 2, Sections 0016, 0017, 0154, Wang also teaches a plurality of mobile devices (Figure 2), this renders a scenario wherein a second mobile device is located close to a first mobile device that is operating a maximum power, which further renders a scenario wherein the maximum range or coverage area of Wang is beyond where the second mobile device is located).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Liao combination with the above features of Wang for the purpose of improving the accuracy of receiving a signal as taught by Wang.
PLEASE NOTE: It has already been established, as detailed above, that Klang teaches measured data therefore this particular rejection will not be repeated in the following claims.  It has already been established, as detailed above, that Linden and Fodor teaches the claimed first mobile terminal therefore this particular rejection will not be repeated in the following claims.
Regarding Claims 2, 13, The above Liao combination teaches all of the claimed limitations recited in Claims 1, 12.  Liao further teaches wherein the indication information comprises a forwarding request for the data, and wherein the method further comprises: sending, by the first mobile device/second transmission module, the data in response to determining that a response to the forwarding request is received (Figure 4A, Sections 0077, 0079, the remote UE will receive a discovery response which ultimately leads to the remote UE sending date to the relay UE for forwarding).
Regarding Claims 6, 15, The above Liao combination teaches all of the claimed limitations recited in Claims 2, 13.  Liao further teaches determining, by the first mobile terminal/second determining module, a resource configuration associated with the data, and wherein the sending, to the at least one forwarding node, the indication information for instructing to forward the data of the first mobile terminal comprises: sending the indication information to the at least one forwarding node according to the resource configuration (Sections 0077, 0079, system resources will be allocated or configured when a relay UE is selected).
Regarding Claims 7, 16, The above Liao combination teaches all of the claimed limitations recited in Claims 6, 15.  Liao further teaches sending a resource configuration request to a base station device of a cell to which the first mobile terminal attaches; and receiving information associated with the resource configuration (Figure 5, Section 0115, the UE receives resources and parameters as part of the configuration from the base station).

Regarding Claims 10, 19, The above Liao combination teaches all of the claimed limitations recited in Claims 1, 12.  Liao further teaches wherein the at least one forwarding node comprises a base station device of the cell to which the mobile terminal attaches (Figure 1, LTE networks comprise mobile stations attaches to base station for communications with other mobile stations in the network thus the base station can act as a relay between the two mobile stations).
Regarding Claim 11, The above Liao combination teaches all of the claimed limitations recited in Claim 1.  Klang further teaches wherein the measured data comprises information associated with at least one of: a moving speed of the mobile terminal, a location of the mobile terminal, a moving direction of the mobile terminal, or a braking of the mobile terminal (Cols. 1 lines 42 – 67, 2 lines 1 – 42, brake light system).
Regarding Claim 23, The above Liao combination teaches all of the claimed limitations recited in Claim 21.  Liao further teaches wherein the forwarding node comprises a base station device of the cell to which the mobile terminal attaches (Figure 1, LTE networks comprise mobile stations attaches to base station for communications with other mobile stations in the network thus the base station can act as a relay between the two mobile stations).
.
 
Claims 4, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2015/0029866) in view of Klang et al. (US 9,820,113) in view of Coskun et al. (US 2009/0154375) in view of Wang (US 2017/0086150), as applied to Claims 2, 20 set forth above, and further in view of Liu et al. (US 2005/0088318)
Regarding Claims 4, 22, The above Liao combination teaches all of the claimed limitations recited in Claims 2, 20.  The above Liao combination does not teach wherein the indication information further comprises a forwarding priority of the measured data.
Liu, which also teaches a V2V system, teaches wherein the indication information further comprises a forwarding priority of the measured data (Sections 0033, 0074, the EAMs have mid-priority, sudden breaking information is the measured data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Liao combination with the above features of Liu for the purpose of achieving enhanced communication reliability as taught by Liu.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2015/0029866) in view of Klang et al. (US 9,820,113) in view of Coskun et al. (US 2009/0154375) in view of Wang (US 2017/0086150), as applied to Claims 1, 12 set forth above, and further in view of Goodwin (US 2010/0019932)
Regarding Claims 8, 17, The above Liao combination teaches all of the claimed limitations recited in Claims 1, 12.  Liao further teaches after the sending, to the at least one forwarding node, the indication information for instructing to forward the data of the mobile terminal, sending, by the first mobile terminal/first module, the indication information to the at least one forwarding node (Sections 0077, 0079, the remote UE can instruct the relay UE to forward the data during a plurality of different time periods). 
Liao in view of Klang does not teach sending, by the system, the indication information to the at least one forwarding node by using at least a dedicated short range communications (DSRC) technology.
	Liao in view of Klang contained a system that differed from the claimed process by the substitution of step of sending, by the first mobile terminal, the indication information to the at least one forwarding node by using at least a dedicated short range communications (DSRC) technology.  Goodwin teaches the substituted step of sending, by the an entity, the indication information to the at least one forwarding node by using at least a dedicated short range communications (DSRC) technology (Sections 0060, 0064, information can be relayed using DSRC technology), which is known in the art as means for providing short range communications.  Liao in view of Klang’s step of providing short range communications could have been substituted with the above step of Goodwin as an alternative means for achieving the predictable result 
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        February 12, 2021